Title: To James Madison from the Reverend James Madison, 15 June 1782
From: Madison, James (Reverend)
To: Madison, James



Dear Col.
Williamsburg June 15h. 1782.

I shd have been more expeditious in acknowledg your Favr. of 22d April, had I not expected an Answer to a Short Letter I wrote you from the Attorny’s by Mr. F. Webb, who intended then shortly to set out for Phila. We have been all here in great Anxiety, from the Commander in Cheif to the lowest amongst us, I beleive, to hear a certain Acct. of the Action in the W. I. The first Report was celebrated with a Discharge of Cannon, but it is now generally feared that the Antigua Acct. is too true. What a Misfortune? How many Years may such a Disaster protract a War, hitherto continued upon a vain Opinion, by the Enemy, of their own Strength & Invincibility.
This Place affords but little Variety, for indeed there is a Sameness or Uniformity in the uncommon good Conduct of the Army here, which must ever reflect the greatest Honour upon our Allies. It is commonly said that one Company of Malitia would have done more Mischeif in a Week, than this Army has done in 9 months. indeed I know of no one, who has by Design, not even by the lowest of the Soldiery been injured to the Amount of a Penny.
We had the other Day the Satisfaction of seeing the greatest Respect paid to our University. Dr. Coste, the first Physician to F. Army, & who is a favourite of Gen. Chattelleux’s which seems alone eno’ to give his Name universal Currency, delivered a latin Oration upon Medicine in general, with Applications to this Country & He met with much Applause—& you will probably soon see it in Print in Phila. He was presented at the same [time] with a Degree. All the Generals & principal officers attended upon this occasion which made a very brilliant Appearance. So that you see Science is not altogether neglected amongst us,—tho’ it seemed to want the Arm of our Ally, as much as our unfortunate Country did some Time past. Several of the officers who have a Turn for Nat. History have made Excursions into the Country beyond the mountains. Chattelleux has visited, & ordered a Plan or View of the Natural Bridge to be taken. D’abbesville has examined & found out the Arcana of the Opossum—and also that the Bones of the Mahmouth, or the Incognitum are common in the lower Ports. We had always taken them for Fish Bones.
You see how little I have to write about, but I expect more from you.
I have not a Book left since the Conflagration of the House in wch. I lived. Will you be so kind as to mention in your next, what is the Price of them generally in Phila.
By a Letter from the President of Yale Coll. It seems the Phoenicians have visited Narragenset Bay, pray mention what the Litterati say upon this Head, or whether it be only the Dreams of an Antiquarian, Mr. Gibelin of Paris, who is said tho’ to have a very great Reputation.
Beleive me to be Yrs. sincerely
J Madison
